[Cite as Smith v. ExpressJet Airlines, Inc., 2014-Ohio-2983.]



                    Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA



                               JOURNAL ENTRY AND OPINION
                                       No. 100832




                                       KRISTIN SMITH
                                                    PLAINTIFF-APPELLANT

                                                       vs.

                  EXPRESSJET AIRLINES, INC., ET AL.
                                                    DEFENDANTS-APPELLEES


                                            JUDGMENT:
                                             DISMISSED


                                       Civil Appeal from the
                              Cuyahoga County Court of Common Pleas
                                     Case No. CV-12-783822

              BEFORE:           Blackmon, J., Jones, P.J., and E.T. Gallagher, J.

              RELEASED AND JOURNALIZED:                         June 5, 2014
ATTORNEYS FOR APPELLANTS

Chastity L. Christy
Caryn M. Groedel
Caryn Groedel & Associates Co., L.P.A.
31340 Solon Road, Suite 27
Solon, Ohio 44139


ATTORNEYS FOR APPELLEES

Thomas Evan Green
Julie A. Trout
Kastner Westman & Wilkins L.L.C.
3480 West Market Street
Suite 300
Akron, Ohio 44333

Buena Vista Lyons
1601 Elm Street
Suite 4450
Dallas, Texas 75201

Sarah Pierce Wimberly
271 17th Street N.W.
Suite 1900
Atlanta, Georgia 30327




PATRICIA ANN BLACKMON, J.:
       {¶1} Appellant Kristin Smith (“Smith”) appeals the trial court’s order compelling

her to produce her medical information and records. For the reasons that follow, the

appeal is dismissed as moot.

       {¶2} While the discovery matter was pending on appeal, a motion for summary

judgment filed by appellees was pending before the trial court. On April 8, 2014, the

trial court granted the summary judgment in favor of appellees based on grounds that did

not rely on the disputed materials at issue in this appeal. Therefore, this appeal is rendered

moot. Appellate courts will not review questions that do not involve live controversies.

See Tschantz v. Ferguson, 57 Ohio St.3d 131, 133, 566 N.E.2d 655 (1991). Accordingly,

we dismiss Smith’s appeal.

       {¶3} Appeal dismissed.

       It is ordered that appellees recover from appellant costs herein taxed.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




PATRICIA ANN BLACKMON, JUDGE

LARRY A. JONES, SR., P.J., and
EILEEN T. GALLAGHER, J., CONCUR